          Case 9:21-cr-00008-DLC Document 20 Filed 04/01/21 Page 1 of 9



PAULETTE L. STEWART
Assistant U.S. Attorney
U.S. Attorney's Office
901 Front Street, Suite 1100
Helena, MT 59626
Phone: (406) 457-5120                                                  APR O1 2021
FAX: (406) 457-5130                                                   Clerk, U.S. Courts
                                                                      Oiatrict of Montana
Email: paulette.stewart@usdoj.gov                                      Helena Division


ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONT ANA
                            MISSOULA DIVISION


 UNITED ST ATES OF AMERICA,                CR 21-08-M-DLC

                 Plaintiff,                PLEA AGREEMENT

       vs.

 CHRISTOPHER WHITE,
 aka Gregory White, Jahnyi Foster,
 Raymond Wright,

                 Defendant.


      Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the United

States of America, represented by Paulette L. Stewart, Assistant United States

Attorney for the District of Montana, and the defendant, Christopher White aka

Jahnyi Foster, and the defendant's attorney, Dwight J. Schulte, have agreed upon

the following:




AUSA     DEF
                              5/21!0\
                              Date                                             Page 1
             Case 9:21-cr-00008-DLC Document 20 Filed 04/01/21 Page 2 of 9



        1.     Scope: This plea agreement is between the United States Attorney's

Office for the District of Montana and the defendant. It does not bind any other

federal, state, or local prosecuting, administrative, or regulatory authority, or the

United States Probation Office.

        2.     Charges: The defendant agrees to plead guilty to the indictment.

The indictment charges the crime of illegal reentry of a deported or removed alien

in violation of8 U.S.C. §§ 1326(a) and (b)(l). This offense carries a maximum

penalty often years imprisonment, a $250,000 fine, three years supervised release,

and a $100 special assessment.

        3.     Nature of the Agreement: The parties agree that this plea agreement

will be governed by Rule 11 (c )( 1)(B), Federal Rules of Criminal Procedure. The

defendant acknowledges that the agreement will be fulfilled provided the United

States makes the recommendations provided below. The defendant understands

that if the agreement is accepted by the Court, there will not be an automatic right

to withdraw the plea even if the Court does not accept or follow the

recommendations made by the United States.

        4.      Admission of Guilt: The defendant will plead guilty because the

defendant is guilty of the charge contained in the indictment. In pleading guilty to

of the indictment, the defendant acknowledges that:




?;i.s
AUSA
             CW
             DEF
                       D5
                      ATTY
                                  S}-a?ld°\
                                Date                                             Page2
              Case 9:21-cr-00008-DLC Document 20 Filed 04/01/21 Page 3 of 9



              • First, the defendant was removed from the United States on March 13,

                 2020;

              • Second, thereafter, the defendant voluntarily entered the United

                 States;

              • Third, at the time of entry the defendant knew he was entering the

                 United States;

              • Fourth, the defendant was found in the United States without having

                 obtained the consent of the Secretary of the Department of Homeland

                 Security to reapply for admission into the United States;

              • Fifth, the defendant was an alien at the time of the defendant's entry

                 into the United States; and

              • Sixth, the defendant was free from official restraint at the time he

                 entered the United States.

         Further, the defendant acknowledges that he was convicted of felony

 offenses in the Supreme Court, New York County, State of New York in 2013 and

 2017.

         5.      Waiver of Rights by Plea:

                 (a)     The government has a right to use against the defendant, in a

 prosecution for perjury or false statement, any statement given under oath during

 the plea colloquy.


')9-S
 AUSA
              CW
              DEF
                           lS5
                         AT'TY                                                     Page 3
              Case 9:21-cr-00008-DLC Document 20 Filed 04/01/21 Page 4 of 9



                 (b)    The defendant has the right to plead not guilty or to persist in a

  plea of not guilty.

                 (c)    The defendant has the right to a jury trial unless, by written

  waiver, the defendant consents to a non-jury trial. The United States must also

  consent and the Court must approve a non-jury trial.

                 (d)    The defendant has the right to be represented by counsel and, if

  necessary, have the Court appoint counsel at trial and at every other stage of these

  proceedings.

                 (e)    If the trial is a jury trial, the jury would be composed of 12

  laypersons selected at random. The defendant and the defendant's attorney would

  have a say in who the jurors would be by removing prospective jurors for cause

  where actual bias or other disqualification is shown, or without cause by exercising

  peremptory challenges. The jury would have to agree unanimously before it could

  return a verdict of either guilty or not guilty. The jury would be instructed that the

  defendant is presumed innocent, and that it could not convict unless, after hearing

  all the evidence, it was persuaded of the defendant's guilt beyond a reasonable

  doubt.

                 ( f)   If the trial is held by the judge without a jury, the judge would

  find the facts and determine, after hearing all of the evidence, whether or not the

 judge was persuaded of the defendant's guilt beyond a reasonable doubt.



"J,-·         C'· I
 \a<..:'..)   ~~w~      D5         300:)- \
  AUSA        DEF       ATTY       Date                                             Page 4
             Case 9:21-cr-00008-DLC Document 20 Filed 04/01/21 Page 5 of 9



                (g)   At a trial, whether by a jury or a judge, the United States would

be required to present its witnesses and other evidence against the defendant. The

defendant would be able to confront those government witnesses and the

defendant's attorney would be able to cross-examine them. In tum, the defendant

could present witnesses and other evidence. If the witnesses for the defendant

would not appear voluntarily, their appearance could be mandated through the

subpoena power of the Court.

                (h)   At a trial, there is a privilege against self-incrimination so that

the defendant could decline to testify and no inference of guilt could be drawn

 from the refusal to testify. Or the defendant could exercise the choice to testify.

                (i)   If convicted, and within 14 days of the entry of the Judgment

and Commitment, the defendant would have the right to appeal the conviction to

the Ninth Circuit Court of Appeals for review to determine if any errors were made

that would entitle the defendant to reversal of the conviction.

                (j)   The defendant has a right to have the district court conduct the

change of plea hearing required by Rule 11, Federal Rules of Criminal Procedure.

By execution of this agreement, the defendant waives that right and agrees to hold

that hearing before, and allow the Rule 11 colloquy to be conducted by, the U.S.

Magistrate Judge, if necessary.




y,;;l__<S,   (\,,./   ~          3/~/J.(
 AUSA        DEF      ATY        Date                                               Page 5
               Case 9:21-cr-00008-DLC Document 20 Filed 04/01/21 Page 6 of 9



                 (k)   If convicted in this matter, a defendant who is not a citizen of

the United States may be removed from the United States, denied citizenship, and

 denied admission to the United States in the future.

          The defendant understands that by pleading guilty pursuant to this

 agreement, the defendant is waiving all of the rights set forth in this paragraph.

 The defendant's attorney has explained those rights and the consequences of

 waiving those rights.

          6.     Recommendations: The United States will recommend the

 defendant's offense level be decreased by two levels for acceptance of

 responsibility, pursuant to USSG §3El.l(a), unless the defendant is found to have

 obstructed justice prior to sentencing, pursuant to USSG §3C 1.1, or acted in any

 way inconsistent with acceptance of responsibility. The United States will move

 for an additional one-level reduction, pursuant to USSG §3El. l(b ), if appropriate

 under the Guidelines. The United States further agrees to recommend the low-end

 of the advisory guideline range as calculated by the Court at sentencing. The

 defendant reserves the right to make any other arguments at the time of sentencing.

 The defendant understands that the Court is not bound by this recommendation.

          7.      Sentencing Guidelines: Although advisory, the parties agree that the

 U.S. Sentencing Guidelines must be applied, and a calculation determined, as part

 of the protocol of sentencing to determine what sentence will be reasonable.



---:p.s        cw       ___bi    ~/~(
 AUSA          DEF     ATTY      ~                                                 Page 6
           Case 9:21-cr-00008-DLC Document 20 Filed 04/01/21 Page 7 of 9



      8.     Waivers:

      (a) Waiver ofAppeal of the Sentence - Conditional: The defendant

understands that the law provides a right to appeal and collaterally attack the

sentence imposed in this case. 18 U.S.C. § 3742(a); 28 U.S.C. §§ 2241, 2255. The

prosecution has a comparable right of appeal. 18 U.S.C. § 3 742(b ). By this

agreement the defendant waives the right to appeal or collaterally attack any aspect

of the sentence, including conditions of probation or supervised release, if the

sentence imposed is within or below the Guideline range calculated by the Court,

regardless of whether the defendant agrees with that range. This waiver includes

challenges to the constitutionality of any statute of conviction and arguments that

the admitted conduct does not fall within any statute of conviction. This waiver

does not prohibit the right to pursue a collateral challenge alleging ineffective

assistance of counsel.

      (b) FOIA Waiver: The defendant waives all rights, whether asserted

directly or by a representative, to request or receive from any department or agency

of the United States any records pertaining to the investigation or prosecution of

this case, including without limitation any records that may be sought under the

Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C.

§ 552a.




~          Cv-1      \~       _3}),lfjo-,
AUSA       DEF      ATY       ~                                                   Page 7
              Case 9:21-cr-00008-DLC Document 20 Filed 04/01/21 Page 8 of 9



        9.      Voluntary Plea: The defendant and the defendant's attorneys

acknowledge that no threats, promises, or representations have been made to

induce the defendant to plead guilty, and that this agreement is freely and

voluntarily endorsed by the parties.

        10.     Detention/Release After Plea: The defendant's detention will

continue upon conviction.

        11.     Breach: If the defendant breaches the terms of this agreement, or

commits any new criminal offenses between signing this agreement and

sentencing, the U.S. Attorney's Office is relieved of its obligations under this

agreement, but the defendant may not withdraw the guilty plea.

        12.     Entire Agreement: Any statements or representations made by the

United States, the defendant, or defense counsel prior to the full execution of this

plea agreement are superseded by this plea agreement. No promises or

representations have been made by the United States except as set forth in writing

in this plea agreement. This plea agreement constitutes the entire agreement

between the parties. Any term or condition which is not expressly stated as part of

this plea agreement is not to be considered part of the agreement.

I II

III

I II



y;l.5
AUSA
              C. \N
             DEF
                       ~b ~
                      ATTY
                          ~/~/0:\                                              Page 8
       Case 9:21-cr-00008-DLC Document 20 Filed 04/01/21 Page 9 of 9



                                 LEIF M. JOHNSON
                                 Acting United States Attorney

                              <~;;;;;£-2-f
                                 Paulette L. Stewart
                                 Assistant U. S. Attorney
                                 Date: 3.-:;\-,;i.A




                                 ChristopheWhite aka Jahnyi Foster
                                 Defendant
                                 D te: _ - 4 -_ _,_,___




7),S   cw 133 ffea/2ilN
AUSA   DEF ATTY ate                                                    Page 9
